Title: General Orders, 30 October 1776
From: Washington, George
To: 



Head-Quarters, White-Plains, Octobr 30th 1776.



The frequent, indeed constant complaints of the men, for want of provisions upon any Move, which is necessary for them to make, induces the General once more to desire, the commanding Officers of Regts and Corps, to see that they are never without three day’s provisions ready dress’d by them.
All Detachments and Parties are to parade, wherever ordered, with their Packs and Provisions, that they may be ready for any service they are ordered upon.
It is strictly enjoined upon all officers, to disengage themselves of heavy and cumbrous baggage, as the difficulty of procuring Teams, for transportation of necessary baggage, and stores, which necessarily occasions all heavy Boxes, Chests &c. to be thrown away.
The General insists upon having the Rolls regularly called, that the officers may account for, and know where, the men are, who are always to be ready to turn out upon any Alarm; when Waiters are always to appear under Arms. Upon any Alarm, the Drums are to beat through the whole lines, To Arms, as quick as possible, and continue beating ’till the whole line is formed.
The Out-Guard to examine all persons riding into Camp without Arms, and turn any back who are not known, or cannot give sufficient reasons for their coming into camp.
The Brigade Majors immediately to settle a General Court Martial—No Member under the rank of Captain—A Brigadier to preside.
